Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the downwardly extending slot of claims 1 and 18 must be shown or the feature(s) canceled from the claim(s).  The term extension when applied to a slot with no further definitions (as in the current claims) is unclear as a slot could be considered to extend depthwise from closed and to open end or depthwise from closed end to open end or longitudinally along the length of the slot.  See also below 112s  No new matter should be entered.

The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 5 show(s) modified forms of construction in the same view (appears to show exploded view from below as well as view from the front of the pivot end corner 14-3 and adjacent door 16 area).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Specification
The disclosure is objected to because of the following informalities:
Reference numeral 72-3 is described in the specification as a hole, however, it appears from at least figure 10D that the member is a slot (i.e. figure 10D is an end view and shows 72-3 as unobstructed, which from an end of the block would mean and elongated slot extending from one end of the block to the other).
The description in paragraphs [0060] and [0061] makes the operation of the interlock unclear.  Paragraph [0060] states that rotational member 74 of interlock block assembly 68 does achieve slide blocking position 90 until door panel 14 is pivoted away from the home position 56, however, it appears that the interlock does not achieve blocking position until the panel is pivoted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 1 and 19 recite “the interlock plate including a downwardly extending guide slot”.  As noted with the above drawing objection, the term extend when applied to a slot can mean a variety of things including longitudinal direction of extension, extension from a closed end to an open end, or extension from an open end to a closed end.  Claims should be clarified to indicate more specifically how slot extends.
Claim 7 includes the limitation “a hole”, however, as noted with the above drawing objections it appears that the hole 72-3 is actually a slot.
Dependent claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102)a)(1) as being anticipated by EP 2639391 to Schneider (hereinafter Schneider).
Regarding claim 1, the door system is shown in Schneider in figures 1-6 with a door frame including a header member 1 having a guide rail (rail portion lower U shaped member with portion engaging rollers 33), the guide rail having a front surface, a rear surface, and a lower terminal edge (shown in figures 1 and 3), the guide rail having a central portion that has a notch 14 that extends upwardly from the lower terminal edge between the front surface and the rear surface; a panel hanger 
Regarding claim 2, the interlock plate 5 has a leading and training surface and the leading surface passes into the notch 14 (i.e. plate 5 clears the notch) as the door panel pivots away from the longitudinal plane in Schneider.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of US patent 7861475 to Sprague (hereinafter Sprague).
Regarding claim 17, Schnieder does not show a coupling mechanism engaging the header.  This is shown in Sprague in figures 1-8 where panel (with frame 26 and body panel 30) has sliding header 28 with coupling mechanism (with pin 48) such that when the latch is in a latched state (pin 48 engaged as shown in figure 4) the panel and hanger 28 slide together and in and unlatched state (figure 8) the door panel is free to pivot).  It would have been obvious to one of ordinary skill in the art to provide the door assembly of Schneider with the coupling mechanism of Sprague because the latch pin system allows for easy and secure engagement and disengagement of panel header and panel to facilitate sliding and pivoting movements.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider and Sprague as applied to claim 17 above, and further in view of US patent 8756864 to Hamaker (hereinafter Hamaker).
Regarding claim 18, Schnieder does not show a lower pivot arrangment.  This is shown in Hamaker in figures 1A-17B where panel 18 engages pivot member 22 fixed to the floor with pivot 22 having a cylinder (shown in figure 8A) engaging a U shaped recess 100 engaging the cylinder only in the fully open position.  It would have been obvious to one of ordinary skill in the art to provide the door assembly of Schneider, having the coupling mechanism of Sprague, with the lower pivot of Hamaker because the fixed lower pivot allows for secure and guided pivoting of the door at the pivoting spot (i.e. aligned with the notch).



Allowable Subject Matter
18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 3 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak